Mr. Justice Thomas delivered the opinion of the court: On January 10, 1930, while claimant was driving his automobile on State Highway Number 5 near Pingree Grove he collided with a track belonging to the State. The track was being driven by Theodore Rankin while engaged in work for the State, and it is charged the collision was caused by the careless and negligent manner in which Rankin operated the truck. It is the settled law of Illinois that the State is not liable for injuries caused by the negligence of its officers, agents or employees in the absence of a statute creating such liability. This rule is so well known and has been so many times announced by this court and the Supreme Court that a citation of authorities is unnecessary. If the damages to claimant’s automobile were caused by the negligence of Rankin claimant is not without a remedy as Rankin is liable to him for all damages caused by his negligence. As claimant has no cause of action against the State his claim is denied and the case dismissed.